 1

 2                                                                            FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON


 3                                                                   Nov 27, 2019
                                                                         SEAN F. MCAVOY, CLERK
 4

 5                          UNITED STATES DISTRICT COURT

 6                        EASTERN DISTRICT OF WASHINGTON

 7    AMANDA P. 1,                                      No. 1:19-CV-03113-MKD

 8                          Plaintiff,                  ORDER GRANTING
                                                        STIPULATED MOTION FOR
 9   vs.                                                REMAND PURSUANT TO
                                                        SENTENCE FOUR OF 42 U.S.C. §
10   ANDREW M. SAUL,                                    405(g)
     COMMISSIONER OF SOCIAL
11   SECURITY, 2                                        ECF Nos. 14, 15

12
                           Defendant.
13            Before the Court is the parties’ Stipulated Motion for Remand, ECF No. 15,

14   of the above-captioned matter to the Commissioner for additional administrative

15

16   1   To protect the privacy of plaintiffs in social security cases, the undersigned

17   identifies them only by their first names and the initial of their last names.

18   2   Andrew M. Saul is now the Commissioner of the Social Security Administration.

19   Accordingly, the Court substitutes Andrew M. Saul as the Defendant and directs

20   the Clerk to update the docket sheet. See Fed. R. Civ. P. 25(d).



     ORDER - 1
 1   proceeding pursuant to sentence four of 42 U.S.C. § 405(g). Attorney D. James

 2   Tree represents Plaintiff. Attorney Jeffrey Staples represents Defendant. The

 3   parties have consented to proceed before a magistrate judge. ECF No. 6. After

 4   consideration, IT IS HEREBY ORDERED that:

 5         1. The District Court Executive is directed to substitute Andrew M. Saul as

 6   the Defendant and update the docket sheet.

 7         2. The parties’ Stipulated Motion for Remand, ECF No. 15, is GRANTED.

 8         3. The above-captioned case be REVERSED and REMANDED to the

 9   Commissioner of Social Security for further administrative proceeding pursuant to

10   sentence four of 42 U.S.C. § 405(g).

11         On remand, the parties stipulate that the ALJ will:

12         (1) provide Plaintiff with a de novo hearing;
           (2) reevaluate the evidence, including the opinions from Dr. Genthe;
13         (3) reevaluate Plaintiff’s alleged symptoms;
           (4) reevaluate Plaintiff residual functional capacity;
14         (5) as necessary, obtain additional vocational evidence to reevaluate whether
               Plaintiff could perform other jobs existing in significant numbers in the
15             national economy; and
           (6) issue a new decision.
16
     ECF No. 15 at 1-2.
17
           4. Judgment shall be entered for PLAINTIFF.
18
           5. Plaintiff’s Motion for Summary Judgment, ECF No. 14, is STRICKEN
19
     AS MOOT.
20



     ORDER - 2
 1         6. Upon proper presentation, this Court consider Plaintiff’s application for

 2   fees and expenses under the Equal Access to Justice Act, 28 U.S.C. § 2412(d).

 3         The District Court Executive is directed to enter this Order, enter

 4   Judgment, forward copies to counsel, and CLOSE THE FILE.

 5         DATED November 27, 2019.
                                s/Mary K. Dimke
 6                             MARY K. DIMKE
                   UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20



     ORDER - 3
